DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-8, the prior art does not disclose a method for displaying a live video image in an electronic device having the specific limitations disclosed in claims 1-8, wherein the method comprises: obtaining a first live video image comprising a plurality of subjects; setting a plurality of sub-regions, in the first live video image, corresponding to the plurality of subjects; displaying a second live video image obtained by resetting a size of each of the plurality of sub-regions and arranging each of the plurality of sub-regions depending on a number of the plurality of sub-regions; and maintaining the plurality of sub-regions of the second live video image for a waiting time period after an occurrence of an event of one of the plurality of subjects moving outside of a corresponding one of the sub-regions during displaying of the plurality of sub-regions of the second live video.

Re claims 9-15, the prior art does not disclose an electronic device having the specific limitations disclosed in claims 9-15, wherein the electronic device comprises: a lens assembly configured to capture an external environment; an image sensor configured to convert the external environment into image data; a display device configured to display a live video image generated based on the image data; a processor operatively connected to the lens assembly, the image sensor, and the display device; and a memory operatively connected with the processor, wherein the memory stores instructions which, when executed, cause the processor to: obtain a first live video image comprising a plurality of subjects, set a plurality of sub-regions, in the first live video image, corresponding to the plurality of subjects, display a second live video image obtained by resetting a size of each of the plurality of sub-regions and each of the plurality of sub-regions depending on a number of the plurality of sub-regions, and maintain the plurality of sub-regions of the second live video image for a waiting time period after an occurrence of an event of one of the plurality of subjects moving outside of a corresponding one of the sub-regions during displaying of the plurality of sub-regions of the second live video image.

Re claims 16-20, the prior art does not disclose a method for displaying an image in an electronic device having the specific limitations disclosed in claims 16-20, wherein the method comprises: obtaining a first image comprising a plurality of subjects; setting a plurality of sub-regions respectively comprising the plurality of subjects; obtaining a distance between the plurality of sub-regions; when a distance between a first region and a second region, which are adjacent to each other, among the plurality of sub-regions is greater than or equal to a specified threshold distance, displaying a second image generated based on the first region and the second region; when the distance between the first region and the second region is less than the specified threshold distance while displaying the second image, displaying a timer counting a specified waiting time together with the second image; and returning to the first image, when the specified waiting time counted by the timer elapses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699